NO. 12-16-00154-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §   APPEAL FROM THE 173RD
EX PARTE:
                                                          §   JUDICIAL DISTRICT COURT
JAMES IAN HAWKES
                                                          §   HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant James Ian Hawkes has filed a motion to dismiss his appeal and has certified
that all other parties to the appeal have been given notice of the filing of this motion. Because
Appellant has met the requirements of Texas Rule of Appellate Procedure 42.2(a), the motion is
granted and his appeal is dismissed.
Opinion delivered December 30, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 30, 2016


                                         NO. 12-16-00154-CR


                               EX PARTE: JAMES IAN HAWKES


                                Appeal from the 173rd District Court
                    of Henderson County, Texas (Tr.Ct.No. CR15-0376-392)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.